Exhibit 99.1 Valcent Products Inc. (A Development Stage Company) Consolidated Financial Statements (Expressed in Canadian Dollars) March 31, 2007 and 2006 Index Page Auditors' Report to the Shareholders 1 Consolidated Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations and Deficit 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 - 23 AUDITORS' REPORT TO THE SHAREHOLDERS OF VALCENT PRODUCTS INC. (A Development Stage Company) We have audited the consolidated balance sheets of Valcent Products Inc. (a development stage company) as at March31, 2007 and 2006 and the consolidated statements of operations and deficit and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March31, 2007 and 2006 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. “Smythe Ratcliffe LLP” (signed) Chartered Accountants Vancouver, British Columbia July 27, 2007 7th Floor, Marine Building 355 Burrard Street, Vancouver, BC Canada V6C 2G8 Fax:604.688.4675 Telephone:604.687.1231 Web:SmytheRatcliffe.com 1 Valcent Products Inc. (A Development Stage Company) Consolidated Balance Sheets (Expressed in Canadian Dollars) March 31 March 31 2007 2006 Assets Current Cash and cash equivalents $ 314,972 $ 12,773 Accounts receivable (Note 7) 462,055 10,626 Prepaid expenses (Note 6) 285,690 - Inventories(Note 8) 1,236,808 - 2,299,525 23,399 Restricted cash (Note 12) 117,327 - Property and equipment (Note 4) 348,487 63,327 Product license (Note 5) 1,306,075 1,306,075 $ 4,071,414 $ 1,392,801 Liabilities and Shareholders' Deficiency Current Accounts payable and accrued liabilities $ 169,650 $ 199,558 Current portion of long-term debt (Note 12) 13,451 - Promissory note payable 115,460 - Due to related parties (Note 10) 930,175 69,273 Convertible notes (Note 9) 5,301,129 1,565,069 6,529,865 1,833,900 Long-term debt (Note 12) 195,663 - 6,725,528 1,833,900 Shareholders' Deficiency Share capital (Note 13) 7,836,903 4,099,870 Contributed surplus (Note 13(e)) 3,253,333 1,663,067 Conversion component of convertible notes (Note 9) 4,167,190 348,532 Obligation to issue shares (Notes 5 and 13) - 419,401 Accumulated deficit from prior operations (3,237,370 ) (3,237,370 ) Accumulated deficit during the development stage (14,674,170 ) (3,734,599 ) (2,654,114 ) (441,099 ) $ 4,071,414 $ 1,392,801 Going concern (Note 1) and commitments (Notes 5,7,9,11 and 12) On behalf of the board "Glen Kertz" Director"F. George Orr" Director See Notes to the Consolidated Financial Statements 2 Valcent Products Inc. (A Development Stage Company) Consolidated Statements of Operations and Deficit (Expressed in Canadian Dollars) For the year ended March 31, 2007 2006 Expenses Non-cash financing expense $ 4,246,203 $ 1,328,337 Product development 1,562,421 689,432 Stock based compensation 1,127,141 533,664 Advertising and media development 1,092,917 - Professional fees 712,458 175,833 Interest 587,309 193,987 Convertible note issuance costs 512,573 570,226 Investor relations 287,834 19,037 Office and miscellaneous 281,696 38,125 Travel 156,498 69,600 Insurance 149,855 - Rent 65,693 56,771 Filing and transfer agent 38,883 26,250 Depreciation and amortization 25,288 9,382 Interest on long-term debt 8,500 - Loss from Operations 10,855,269 3,710,644 Other (Income) and expense Interest income (25,704 ) - Foreign exchange loss 110,006 23,955 Net loss 10,939,571 3,734,599 Deficit during the development stage, beginning 3,734,599 - Deficit during the development stage, ending $ 14,674,170 $ 3,734,599 Loss per share - basic $ 0.57 $ 0.35 Weighted average number of common shares outstanding 19,261,192 10,548,042 See Notes to the Consolidated Financial Statements 3 Valcent Products Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in Canadian Dollars) For the year ended March 31, 2007 2006 Cash provided by (used in) Operating activities Net loss for year $ (10,939,571 ) $ (3,734,599 ) Items not involving cash Non-cash financing expense 4,246,203 1,328,337 Convertible note issuance costs 107,681 285,242 Stock based compensation 1,127,141 533,664 Consulting 52,708 - Investor relations 174,924 - Interest 587,309 191,339 Depreciation and amortization 25,288 9,382 Changes in non-cash working capital items (1,682,565 ) 104,109 (6,300,882 ) (1,282,526 ) Investing activities Product license - (306,075 ) Property and equipment (310,448 ) (72,709 ) (310,448 ) (378,784 ) Financing activities Advances from (repayments to) related parties 860,902 (84,076 ) Proceeds from issuance of common shares 1,028,266 - Promissory note payable 115,460 - Proceeds from long-term debt 91,787 - Proceeds from issuance of convertible notes 4,817,114 1,523,328 Shares issued for settlement of debt - 234,609 6,913,529 1,673,861 Increase in cash during year 302,199 12,551 Cash and cash equivalents Beginning of year 12,773 222 End of year $ 314,972 $ 12,773 Supplemental Cash Flow Information Shares issued as finders fee $ - $ 285,242 Shares issued for product license (Note 13) $ 419,401 $ 580,599 Shares issued for investor relations / public relations services (Note 13) $ 460,614 $ - Shares issued as bonus to director (Note 13) $ 52,708 $ - Shares issued for financial consulting services (Note 13) $ 107,681 $ - Shares issued on conversion of convertible debt 1,668,363 $ - (Note 13) See Notes to the Consolidated Financial Statements 4 Valcent
